Title: To John Adams from Henry Knox, 3 May 1777
From: Knox, Henry
To: Adams, John


     
      Dear Sir
      Head Quarters, Morris-Town 3d May 1777
     
     It is a long time since I have had the pleasure of a Line from you. I was in hopes to have seen you when I went to Boston but you had previously set out for Congress and I miss’d you on the road. Since my return from thence the duties of my department have taken up the whole of my time, which together with the fear of trespassing on your more important engagements has prevented my writing to you.
     We are now my dear sir engag’d in a War pregnant with the happiness or misery of America, and to ensure the former much will depend upon the mode of carrying it on—experience is a good master and I hope we have not purchas’d it at too dear a rate. Many things may be mended and as You are one of the Board of War I may with propriety address myself to You on the subject of the Ordnance Department. It will be necesary to have it regulated with the utmost precision. The success of the great movements of the Army depend upon it.
     Arsenals, Magazines, Founderies and Laboratories have been order’d by Congress to be erected at Springfield and Carlile. Those at the former were left to the superintendence of the Council of Massachusetts Bay. A previous resolution of Congress had determin’d the Works should be at Brookfield, but Springfield being for many reasons greatly preferable, I took the Liberty of giving my opinion to His Excellency General Washington and the Congress who have determin’d upon Springfield, whether the Council of Massachusetts have received this last resolution of Congress I cannot say but am inclin’d to beleive they have not. I wish sir You would be pleas’d to inquire into this matter and favor me with a line on the subject. The season is advancing fast. The Foundery for Cannon ought to have been finish’d ere this but for the reasons mention’d before is not begun. I have collected at Springfield 8 or 10 tons of Copper which is the principal ingredient in Casting Cannon and a proportionable quantity of black tin. Considerable quantities of powder and other stores are collected there all of which is depos­ited in places not very proper. Its true the Workmen are at Work in the different branches of the ordnance department, but I submit it to you whether the buildings ought not to be immediately erected as first order’d by Congress.
     I wish to be inform’d what steps have been taken to get supplied with Iron Cannon and Whether any can be had at Philadelphia for the nothern department. Some time ago General Schuyler applied to me for 40 peices of Cannon Vizt 

     
      10
      ––
      9 pounders
     
     
      15.
      
      6 do
     
     
      15
      
      4 do
     
    
      Immediately upon the receipt of his Letter I wrote to Boston as being the only probable place at which they could be had, but have been able to procure six of the smallest size only which are now on the Way to Ticonderoga. If there is not a board of Ordnance already appointed particularly for the Ordnance department it would facilitate matters exceedingly to have it done as soon as possible—who shall in conjunction with the commanding officer of Artillery regulate every thing throughout the department. If this measure should be adopted I shall be happy in contributing every thing in my power to make all parts of the Machine harmonize. It appears from the best Accounts received that the Danbury Affair was the very Copy of Lexington. I am Dear sir with Respect Your most Obt Hble
     
      Henry Knox
     
    